The judgment was affirmed at a previous day of the term, and is now before us on motion for rehearing. Appellant strenuously insists that the case should be reversed because the court below should have postponed this case when it was called for trial and the continuance requested. In that connection he insists the showing filed by him since the adjournment of the District Court of Williamson County should be considered as a sufficient showing as in the nature of newly discovered evidence in regard to the insanity of appellant. In the original opinion we held that the application for continuance did not show that appellant had been deprived of any testimony by the action of the court overruling his motion for continuance, *Page 452 
or that any testimony had since been discovered that would have been important in his case; that indeed no facts were stated in connection therewith, even if the bill of exceptions had been reserved, which was not the case. In urging his motion appellant relies on Ransom v. State, 70 S.W. Rep., 960, which is authority for holding that the court had jurisdiction of its judgments during the term, although a motion for a new trial may have been previously overruled during the term, that same can subsequently during the term be set aside, and the question of a new trial reconsidered. However, we fail to see how this can help appellant. As we understand appellant's contention he went to the judge on next to the last day of the term with a motion for new trial, and asked the court to set aside the previous order made overruling his motion, and let him file the same. This the court refused to do. No other action was taken during the term. If appellant had a meritorious cause for setting aside said order overruling his motion for new trial on the ground of newly discovered evidence, and the court refused his motion to file the same, he should then during the term have taken a bill of exceptions to the action of the court. If the court had refused to allow him his bill of exceptions, he should have proven up his bill by bystanders as provided by statute. It does not appear that he pursued this course. After the adjournment of the term, and without any order to file bill of exceptions subsequent to the term, he procured a certificate from the judge and appended his amended motion for new trial thereto, and also appended some letters and affidavits. We know of no authority of law which authorizes us to consider these, even if it be conceded that they contain merit. Accordingly the motion for rehearing is denied.
Overruled.